Citation Nr: 1445030	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  13-29 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for large-cell lymphoma.

2.  Entitlement to service connection for large-cell lymphoma, to include due to exposure to herbicides in Korea.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to March 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This appeal was processed using the VMBS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for large-cell lymphoma was previously denied in a February 2005 Board decision which is final.

2.  Evidence obtained since the February 2005 Board decision is new and material to the claim.

3.  The Veteran served along the demilitarized zone (DMZ) in Korea and was exposed to herbicide agents.
CONCLUSIONS OF LAW

1. The February 2005 Board decision, which denied entitlement to service connection for large-cell lymphoma, is final; new and material evidence has been submitted, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7103 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2013).  

2.  The criteria for service connection for large-cell lymphoma have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for large-cell lymphoma.  This claim was previously denied in a February 2005 decision by the Board.  In relevant portion, the Board found the evidence did not establish the Veteran was exposed to herbicides, including Agent Orange.  He did not appeal this decision and the decision is final.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  Previously denied claims may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Since the February 2005 Board decision, the Veteran has submitted considerable additional evidence, including pictures from along the Demilitarized Zone (DMZ) in Korea.  Accordingly, these photographs constitute new evidence.

Furthermore, these photographs from along the DMZ raise a reasonable possibility of substantiating the claim and are therefore "material."  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  As such, new and material evidence has been presented and the claim is reopened.

Having reopened the claim, the Board will consider the claim on the merits.  Extensive medical records reflect the Veteran is currently diagnosed with large-cell lymphoma.  Accordingly, a current disability is established.

The Veteran has consistently alleged that his currently diagnosed lymphoma is due to his exposure to herbicides, including Agent Orange, during active service in Korea.  Non-Hodgkin's lymphoma is included on the exclusive list of diseases covered by this presumption and accordingly, 38 C.F.R. § 3.307(a)(6) may apply to this case.  38 C.F.R. § 3.309(e).  

VA regulations provide that a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv). 
The Veteran's DD 214 reflects he served in the 7th Infantry Division of the 7th Administrative Company in Korea.  During his hearing before the undersigned he testified he was in Korea from the beginning of 1969 until 1970.  Therefore, the Veteran served in Korea during the presumptive period.  However, the Veteran's unit is not included on the list of units who operated in or near the DMZ, as determined by the Department of Defense.  See M21-1MR pt. IV, subpt. ii, ch. 2, sec. C.10.p.

Although the Veteran's unit is not included on the list of units who operated in or near the DMZ, he has presented additional evidence in support of his assertion he served along the DMZ.  During the hearing, the Veteran testified that although he was stationed at Camp Casey, there was a detachment of troops located at Camp Kaiser, the northernmost camp near the DMZ.  He stated that during his deployment to Korea, he served as a mail clerk, and on several occasions had to travel to the DMZ to deliver mail to these troops.  The Veteran's DD 214 reflects he served as a postal clerk, providing evidence in support of his lay testimony.  Additionally, the Veteran submitted photographs of himself near the DMZ, providing additional evidence in support of his assertion.


Therefore, although the Veteran's unit is not included in the list of units who operated in or near the DMZ during the presumptive period, the claims file includes additional evidence suggesting the Veteran served along the DMZ during that period, including his lay testimony and photographs.  The Board also finds his assertions that he traveled to the DMZ to deliver mail to the detached unit to be reasonable.  Therefore, affording all benefit of the doubt to the Veteran, the Board finds the Veteran likely served along the DMZ during the presumptive period.  Accordingly, he was presumed exposed to herbicides, including Agent Orange.

Because the medical evidence establishes the Veteran is currently diagnosed with non-Hodgins lymphoma, a disease included on the list of diseases associated with exposure to herbicide agents, then his currently diagnosed lymphoma is presumed due to his exposed to herbicides along the DMZ in Korea.  Accordingly, service connection is warranted and his appeal is granted.


ORDER

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for large-cell lymphoma is granted.

Service connection for large-cell lymphoma is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


